Exhibit 10.1

 

[g205681kii001.gif]

 

TRANSPORTATION SERVICE AGREEMENT

Contract Identification FT18966

 

This Transportation Service Agreement (Agreement) is entered into by Great Lakes
Gas Transmission Limited Partnership (Transporter) and TRANSCANADA PIPELINES
LIMITED(Shipper).

 

WHEREAS, Shipper has requested Transporter to transport Gas on its behalf and
Transporter represents that it is willing to transport Gas under the terms and
conditions of this Agreement.

 

NOW, THEREFORE, Transporter and Shipper agree that the terms below constitute
the transportation service to be provided and the rights and obligations of
Shipper and Transporter.

 

1.                        EFFECTIVE DATE: August 04, 2017

 

2.                        CONTRACT IDENTIFICATION: FT18966

 

3.                        RATE SCHEDULE: FT

 

4.                        SHIPPER TYPE: Other

 

5.                        STATE/PROVINCE OF INCORPORATION: Canada

 

6.                        TERM: November 01, 2017 to October 31, 2027

 

The latter of November 1, 2017 or the date upon which Shipper’s Dawn Long Term
Fixed Price (“LTFP”) service commences after receipt of National Energy Board
(“NEB”) approval of Dawn LTFP service and St. Clair to Dawn sale on terms and
conditions acceptable to Shipper in its sole discretion, but no later than
April 1, 2018. Shipper will provide written notice to Great Lakes of the
commencement date of Dawn LTFP service within 30 days of the later of an
acceptable NEB approval of Dawn LTFP service or an acceptable NEB approval of
the St. Clair to Dawn sale. Contract Start Date is subject to Great Lakes’
receipt and acceptance, in a form and substance acceptable to Great Lakes in its
sole discretion, of all approvals that Great Lakes determines necessary to
provide the service contemplated herein. In the event the commencement date is
later than November 1, 2017, this Agreement shall terminate ten years
thereafter.

 

Transporter and Shipper agree that Shipper may extend the primary term of this
Agreement by exercising a Contractual Right of First Refusal, pursuant to the
procedures set forth in Section 6.16 of the General Terms and Conditions of
Transporter’s FERC Gas Tariff.

 

7.                        EFFECT ON PREVIOUS CONTRACTS:

 

This Agreement supersedes, cancels and terminates, as of the effective date
stated above, the following contract(s): N/A

 

8.                        MAXIMUM DAILY QUANTITY (Dth/Day): 711,000

 

Please sec Appendix A for further detail.

 

--------------------------------------------------------------------------------


 

9.                        RATES:

 

Unless Shipper and Transporter have agreed to a rate other than the maximum
rate, rates shall be Transporter’s maximum rates and charges plus all applicable
surcharges in effect from time to time under the applicable Rate Schedule (as
stated above) on file with the Commission unless otherwise agreed to by the
parties in writing. Provisions governing a Rate other than the maximum shall be
set forth in this Paragraph 9 and/or on Appendix B hereto.

 

Shipper shall pay Transporter the Negotiated Rate components as described on
Appendix B.

 

10.                 POINTS OF RECEIPT AND DELIVERY:

 

The primary receipt and delivery points are set forth on Appendix A.

 

11.                 RELEASED CAPACITY:

 

N/A

 

12.                 INCORPORATION OF TARIFF INTO AGREEMENT:

 

This Agreement shall incorporate and in all respects be subject to the “General
Terms and Conditions” and the applicable Rate Schedule (as stated above) set
forth in Transporter’s FERC Gas Tariff, Third Revised Volume No. 1, as may be
revised from time to time, Transporter may file and seek Commission approval
under Section 4 of the Natural Gas Act (NGA) at any time and from time to time
to change any rates, charges or provisions set forth in the applicable Rate
Schedule (as stated above) and the “General Terms and Conditions” in
Transporter’s FERC Gas Tariff, Third Revised Volume No. 1, and Transporter shall
have the right to place such changes in effect in accordance with the NGA, and
this Agreement shall be deemed to include such changes and any such changes
which become effective by operation of law and Commission Order, without
prejudice to Shipper’s right to protest the same.

 

13.                 MISCELLANEOUS:

 

No waiver by either party to this Agreement of any one or more defaults by the
other in the performance of this Agreement shall operate or be construed as a
waiver of any continuing or future default(s), whether of a like or a different
character.

 

Any controversy between the parties arising under this Agreement and not
resolved by the parties shall be determined in accordance with the laws of the
State of Michigan.

 

14.                 OTHER PROVISIONS:

 

It is agreed that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any Partner, agent, management official or
employee of the Transporter or any director, officer or employee of any of the
foregoing, for any obligation of the Transporter arising under this Agreement or
for any claim based on such obligation and that the sole recourse of Shipper
under this Agreement is limited to assets of the Transporter.

 

Upon termination of this Agreement, Shipper’s and Transporter’s obligations to
each other arising under this Agreement, prior to the date of termination,
remain in effect and are not being terminated by any provision of this
Agreement.

 

Transporter and Shipper agree that, pursuant to Section 6.2.1(h) of the General
Terms and Conditions, this Agreement is subject to a Reduction Option as herein
described:

 

Shipper shall have the right to reduce its contractual MDQ, or terminate this
contract, effective on or after the 3rd anniversary date provided that 1 years’
prior written notice has been given to Great Lakes.

 

2

--------------------------------------------------------------------------------


 

On or before April 1, 2018, Shipper shall have a one-time Reduction Option upon
written notice, within 30 days of receipt by Shipper of a decision by the NEB on
Shipper’s Dawn LTFP service that is not acceptable to Shipper in its sole
discretion, or within 30 days of receipt by Shipper of a decision by the NEB on
the St. Clair to Dawn-sale that is not acceptable to Shipper in its sole
discretion, or Shipper was not able to obtain matching downstream capacity from
St. Clair to Dawn despite Shipper’s best efforts. If Shipper invokes this
one-time Reduction Option, it may reduce all or a portion of the contractual MDQ
associated with this Agreement. If contractual MDQ is changed, Great Lakes may
adjust its Reservation Rate, Contract End Date, and/or Reduction Options
accordingly.

 

15.                 NOTICES AND COMMUNICATIONS:

 

All notices and communications with respect to this Agreement shall be in
writing by mail, e-mail, or fax, or other means as agreed to by the parties, and
sent to the addresses stated below or to any other such address(es) as may be
designated in writing by mail, e-mail, or fax, or other means similarly agreed
to:

 

ADMINISTRATIVE MATTERS

Great Lakes Gas Transmission Limited Partnership
Commercial Services
700 Louisiana St., Suite 700
Houston, TX 77002-2700

 

 

TRANSCANADA PIPELINES LIMITED

450 - 1st Street S.W.
Calgary, AB T2P 5H1
Canada

Attn: Don Bell

 

 

 

AGREED TO BY:
GREAT LAKES GAS TRANSMISSION LIMITED PARTNERSHIP

By: Great Lakes Gas Transmission Company

 

 

TRANSCANADA PIPELINES LIMITED

 

[g205681kii002.gif]

 

3

--------------------------------------------------------------------------------


 

APPENDIX A

Contract Identification FT18966

 

Date: August 04, 2017

Supersedes Appendix Dated: Not Applicable

 

Shipper: TRANSCANADA PIPELINES LIMITED

 

Maximum Daily Quantity (Dth/Day) per Location:

 

 

 

 

 

 

 

 

 

 

 

Maximum
Allowable
Operating
Pressure

 

Begin Date

 

End Date

 

Point(s) of Primary Receipt

 

Point(s) of Primary Delivery

 

MDQ

 

(MAOP)

 

11/01/2017

 

10/31/2027

 

EMERSON

 

 

 

711,000

 

974

 

 

 

 

 

 

 

 

 

 

 

 

 

11/01/2017

 

10/31/2027

 

 

 

ST. CLAIR

 

711,000

 

974

 

 

4

--------------------------------------------------------------------------------


 

APPENDIX B
RATE SCHEDULE: FT

 

Date: August 04, 2017

Supersedes Appendix Dated: Not Applicable

 

SHIPPER:                                       TRANSCANADA PIPELINES LIMITED

 

Shipper agrees to the Negotiated Rate option in accordance with Section 5.1.4.4
of Rate Schedule FT, Section 5.2.4.4 of Rate Schedule EFT, Section 5.3.4.4 of
Rate Schedule LFT, or Section 5.4.4.4 of Rate Schedule IT, as provided above,
and notifies Transporter that it desires to be billed, and agrees to pay, the
charges specified below during the term of this Appendix B. Shipper acknowledges
that this election is an alternative to the billing of charges under the
appropriate Rate Schedule as set forth in Sections 4.1, 4.2 and 4.3 of
Transporter’s FERC Gas Tariff, Third Revised Volume No. 1.

 

TERM:                                                       November 01, 2017 to
October 31, 2027

 

The latter of November 1, 2017 or the date upon which Shipper’s Dawn Long Term
Fixed Price (“LTFP”) service commences after receipt of National Energy Board
(“NEB”) approval of Dawn LTFP service and St. Clair to Dawn sale on terms and
conditions acceptable to Shipper in its sole discretion, but no later than
April 1, 2018. Shipper will provide written notice to Great Lakes of the
commencement date of Dawn LTFP service within 30 days of the later of an
acceptable NEB approval of Dawn LTFP service or an acceptable NEB approval of
the St. Clair to Dawn sale. Contract Start Date is subject to Great Lakes’
receipt and acceptance, in a form and substance acceptable to Great Lakes in its
sole discretion, of all approvals that Great Lakes determines necessary to
provide the service contemplated herein. In the event the commencement date is
later than November 1, 2017, this Agreement shall terminate ten years
thereafter.

 

SPECIFICATION OF NEGOTIATED RATE:

 

Shipper and Transporter agree that for service under this Agreement from the
point(s) of receipt on Appendix A, to the point(s) of delivery listed on
Appendix A, the Reservation fee to be charged shall be fixed at $8.890/Dth plus
the applicable utilization, fuel and ACA.

 

Shipper will receive access to multiple Great Lakes delivery points as listed
below at the primary path rate:

Belle River Mills, Chippewa, Deward, Farwell and Rattle Run

 

Where Transporter’s general system recourse reservation rate is higher than the
fixed, negotiated rate stated above, then Transporter may require Shipper to
convert its negotiated rate to a discounted reservation rate equal to $8.89/Dth
per month.

 

[g205681kii003.gif]

 

--------------------------------------------------------------------------------